                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

DEVON’TRE L. COTTINGHAM, SR.,
                   Petitioner,
      v.                                           Case No. 16-cv-163-pp
CHERYL EPLETT,1
                   Respondent.


     ORDER OVERRULING PETITIONER’S OBJECTIONS (DKT. NO. 22),
      ADOPTING JUDGE JONES’S RECOMMENDATION (DKT. NO. 21),
      DISMISSING CASE AND DECLINING TO ISSUE CERTIFICATE OF
                          APPEALABILITY


      On August 7, 2017, Magistrate Judge David E. Jones issued an order

denying the petitioner’s request to withdraw consent to magistrate judge

jurisdiction. Dkt. No. 21. His decision also contained a recommendation that

this court dismiss the petitioner’s habeas petition as untimely. Id. Two weeks

later, the petitioner objected to Judge Jones’s recommendation, challenging

“ALL recommendations of the magistrate[,]” and specifically (1) the ability of

Judge Jones to make a recommendation in this case; (2) Judge Jones’s

decision to deny the petitioner’s request to withdraw consent to a magistrate

judge; and (3) Judge Jones’s decision not to issue a certificate of appealability.


1The petitioner now is incarcerated at the Oakhill Correctional Institution. See
General Public-Offender Search, WISCONSIN DEP’T OF CORRECTIONS, available at
https://appsdoc.wi.gov/lop/home.do. The warden of that institution is Cheryl
Eplett. See Oakhill Correctional Institution, WISCONSIN DEP’T OF CORRECTIONS,
available at: https://doc.wi.gov/Pages/ OffenderInformation/
AdultInstitutions/OakhillCorrectionalInstitution.aspx. Under Rule 2(a) of the
Rules Governing Section 2254 Cases and Fed. R. Civ. P. 25(d), the court will
update the case caption to reflect the appropriate respondent.
                                         1
Dkt. No. 22. The court will overrule the petitioner’s objections, adopt Judge

Jones’s report and recommendation, dismiss the case and decline to issue a

certificate of appealability.

I.    Background

      A.     Procedural Background

      In February of 2016, the petitioner filed a petition for a writ of habeas

corpus under 28 U.S.C. §2254 challenging his 1997 conviction in Racine

County Circuit Court. Dkt. No. 1. The clerk’s office randomly assigned the case

to Magistrate Judge David. E. Jones and sent the petitioner a letter asking

whether he would consent to have his case decided by a magistrate judge. Dkt.

No. 3. On February 25, 2016, the court received the petitioner’s consent form.

Dkt. No. 4. He checked the box that read: “The undersigned attorney of record

or pro se litigant consents to have Magistrate Judge David E. Jones conduct all

proceedings in this case, including a bench or jury trial, and enter final

judgment in accordance with 28 U.S.C. § 636(c) and Federal Rule of Civil

Procedure 73(b).” Id. The petitioner signed the form. Id.

      Before the respondent entered an appearance (or filed a consent), Judge

Jones screened the petition. Dkt. No. 5. His screening order recounted the

petitioner’s state court proceedings and concluded that the petition likely was

time-barred under 28 U.S.C. §2244(d)(1)(A). Id. Judge Jones gave the petitioner

one month to demonstrate why his petition should not be dismissed as

untimely. Id. The court received the petitioner’s response on April 4, 2016.

Dkt. No. 6. A month later, on May 6, 2016, Judge Jones issued an order

                                        2
concluding that the petitioner had not shown that his petition was timely

under 28 U.S.C. §2244(d) and dismissed the petition without issuing a

certificate of appealability. Dkt. No. 7.

      The petitioner filed a notice of appeal on May 26, 2016. Dkt. No. 10.

Thirteen months later, the Seventh Circuit Court of Appeals vacated Judge

Jones’s order based on its decision in Coleman v. Labor and Indus. Review

Comm’n, 860 F.3d 461 (7th Cir. 2017) and remanded the case to Judge Jones

“for further proceedings consistent with Coleman.” Dkt. No. 19. Three days

after the Seventh Circuit remanded the case—August 2, 2017—the court

received a request from the petitioner, asking to withdraw his consent to

Magistrate Judge Jones deciding the case. Dkt. No. 20. On August 7, 2017,

Judge Jones denied the petitioner’s motion. Dkt. No. 21. That same decision

also contained a recommendation that the district court dismiss the petition as

untimely. Id.

      B.     Judge Jones’s August 7, 2017 Decision

      Judge Jones observed that a party may revoke consent to proceed in

front of a magistrate judge only in “extraordinary circumstances.” Id. at 2

(citing 28 U.S.C. §636(c)(4)). He observed that the petitioner had asked to

withdraw consent only because Judge Jones had “entered a [sic] order without

jurisdiction to do so.” Dkt. No. 20 at 1. Judge Jones did not find this ground

sufficient to constitute “extraordinary circumstances.” Dkt. No. 21 at 2. He

reasoned that his previous dismissal of the case did not warrant revocation of

consent because if a court allowed a litigant to withdraw consent based on an

                                            3
adverse ruling from a magistrate judge, the consent process would be a

pointless exercise. Id.

      Judge Jones returned to the original posture of the petition (prior to the

appeal and remand from the Seventh Circuit) and again screened the petition.

Id. at 3. He recounted how the petitioner was convicted on one count of

attempted first-degree intentional homicide and one count of armed robbery as

a party to a crime in 1998. Id. at 4 (citing dkt. no. 1 at 2). He observed that the

Wisconsin Court of Appeals had denied the petitioner’s direct appeal on April

19, 2000. Id. at 5. He explained that the Racine County Circuit Court had

denied the petitioner’s post-conviction motion on June 18, 2001 and that the

Wisconsin Court of Appeals had affirmed that decision on September 10, 2003.

Id. Judge Jones recounted that the petitioner had filed a second post-

conviction motion—a motion to modify his sentence—in 2013. Id. at 6. He

explained that after the circuit court denied that motion on February 24, 2014,

the Wisconsin Supreme Court denied the petitioner’s request for review of that

decision on June 12, 2015.2

      Judge Jones repeated that “‘[u]nder 28 U.S.C. §2244(d)(1)(A), a state

prisoner seeking federal habeas relief has just one year after his conviction

becomes final in state court to file his federal petition.’” Id. at 5 (quoting

Gladney v. Pollard, 799 F.3d 889, 894 (7th Cir. 2015)). He concluded that the



2As Judge Jones noted, the petitioner provided no information regarding
whether he appealed the circuit court’s decision to the Wisconsin Court of
Appeals. Dkt. No. 21 at 4. The missing information does not impact the court’s
analysis.
                                          4
petitioner’s conviction became “final” after the Wisconsin Supreme Court

denied his petition for review in 2003 and that his time for filing a federal

habeas petition “ran out near the end of 2004 at the latest[.]” Id. at 6. Judge

Jones did not credit the petitioner’s argument that he had filed this federal

petition within a year after the conclusion of his second Wisconsin post-

conviction proceeding. Id. Judge Jones reasoned that because the petitioner

filed his second post-conviction motion almost ten years after the last events of

his first post-conviction motion, the petitioner’s “time certainly ran out in the

interim.” Id.

      As to the petitioner’s argument that he filed a post-conviction motion as

soon as he learned of his co-defendant’s sentence modification, Judge Jones

opined that “a motion to seek sentence modification has ‘no bearing on the

constitutionality or finality of [the habeas petitioner’s] convictions’ and does not

affect the limitations period under §2244(d)(1)(A).” Id. at 7 (quoting Lozano v.

Frank, 424 F.3d 554, 555 (7th Cir. 2005)). Judge Jones considered whether to

equitably toll the statute of limitations but observed that equitable tolling “is

rarely granted” and “is reserved for truly extraordinary cases[.]” Id. at 7 (citing

Simms v. Acevedo, 595 F.3d 774, 781 (7th Cir. 2010)). He found that because

the petition was at least ten years late, the petitioner could not avail himself of

equitable tolling. Id. Judge Jones recommended that this court dismiss the

case. Id. He further recommended that the court deny a certificate of

appealability, stating that there was “no basis for finding that jurists of reason

would debate the correctness of these procedural rulings[.]” Dkt. No. 21 at 7-8.

                                         5
      C.     Petitioner’s Objections

      On August 23, 2017, the court received the petitioner’s objections to

Judge Jones’s August 7, 2017 decision. Dkt. No. 22.3 He asserted that Judge

Jones should not have made a report and recommendation because a

recommendation “defeats[s] the reason for the remand by the Seventh Circuit,

and it makes mockery of the remand in the first place.” Id. at 1. The petitioner

argued that Judge Jones erred in denying his request to withdraw consent,

again because of the Seventh Circuit’s remand. Id. at 2. He contended that

Judge Jones had denied the motion by relying on cases where both parties had

originally consented before one party wanted to back out; here only the

petitioner had consented. Id. The petitioner additionally opposed Judge Jones’s

denial of the certificate of appealability because “the Seventh Circuit Court

made it clear that the matter was to be assigned to one of the District Court

judges.” Id. at 3. After these specific objections, the petitioner stated that he

objected to “ALL recommendations of the magistrate[.]” Id. at 3.

II.   Analysis

      A.     Judge Jones’s Authority To Issue Decision

      The petitioner asserts that the Seventh Circuit’s remand order stripped

Judge Jones of his ability to make decisions in this case. He is mistaken.

      The Seventh Circuit’s July 31, 2017 mandate read:




3The petitioner timely filed his objections; although date-stamped as received
on August 23, 2017, they were signed and dated on August 18, 2017. Dkt. No.
22 at 3.
                                         6
             Shortly after petitioner filed his habeas petition, he consented
      to have a magistrate judge decide the case. The magistrate judge
      who was assigned to petitioner’s case dismissed it and entered a
      final judgment before the respondent had occasion to consent, or
      not, to proceed before a magistrate judge. But petitioner’s consent
      alone did not give the magistrate judge the authority to enter final
      judgment. Coleman v. Labor and Industry Review Commission, No.
      15-3254, slip op. (7th Cir. June 16, 2017). Accordingly,

           The judgment of the district court is VACATED and the case
      is REMANDED for further proceedings consistent with Coleman.

Dkt. No. 19 at 3. The Seventh Circuit’s order did not prohibit Judge Jones from

further involvement in the case, or require the remanded case to be reassigned

to a district judge. It said only that the case was remanded “for further

proceedings consistent with Coleman.” Id.

      In Coleman, 860 F.3d 461 (7th Cir. 2017), the Seventh Circuit held that

under the Magistrate Judges Act, 28 U.S.C. §636, a magistrate judge could not

issue an order finally resolving a case unless all parties had consented to his or

her authority. Id. at 475. The Coleman court explained that when a magistrate

judge did not have consent from all parties, “[r]ather than entering final

judgments, [magistrate judges] must ‘issue proposed findings of fact and

conclusions of law to be reviewed de novo by the district court.’” Id. (quoting

Exec. Benefits Ins. Agency v. Arkison, 573 U.S. 25, 28 (2014)). The Seventh

Circuit continued,

      [w]e realize that this adds one extra step, but it is not a particularly
      burden-some one, and it does not mean that parties in the
      [respondent’s] position must be served before the case can be
      resolved. It just means that the district judge must enter any post-
      screening orders that dispose of the entire case.

Id.

                                         7
      The July 31, 2017 mandate required that on remand, the court must

proceed consistent with the decision in Coleman; Judge Jones precisely

followed Coleman’s instructions. On the one issue that would dispose of the

entire case—the timeliness issue—Judge Jones issued a report and

recommendation to this court, for this court to make the final decision. Dkt.

No. 21. Nothing in Coleman forbade Judge Jones from deciding the non-

dispositive issue (the motion to withdraw consent) or from issuing a report and

recommendation on a dispositive issue (the timeliness of the petition). The

petitioner charges Judge Jones with violating Coleman, but Judge Jones

followed Coleman; he referred the dispositive issue to a district court judge.

      The Magistrate Judges Act, the Federal Rules of Civil Procedure and this

district’s Local Rules all gave Judge Jones the authority to issue his August 7,

2017 decision. Coleman concerned the Seventh Circuit’s interpretation of the

Magistrate Judges Act, 28 U.S.C. §636, specifically subsection (c), which

explains the authority a magistrate judge has “upon consent of the parties.” 28

U.S.C. §636(c)(1). A different subsection of the Magistrate Judges Act, however,

discusses what tasks district judges may assign to magistrate judges

regardless of the consent of the parties. See 28 U.S.C. §636(b). Under 28 U.S.C.

§636(b)(1)(A), a district court judge may

      designate a magistrate judge to hear and determine any pretrial
      matter pending before the court, except a motion for injunctive relief,
      for judgment on the pleadings, for summary judgment, to dismiss
      or quash and indictment or information made by the defendant, to
      suppress evidence in a criminal case, to dismiss or to permit
      maintenance of a class action, to dismiss for failure to state a claim
      upon which relief can be granted, and to involuntarily dismiss an
      action.
                                        8
28 U.S.C. §636(b)(1)(A). Under subsection (b)(1)(B) of that same statute, district

court judges also may designate magistrate judges to

      conduct hearings, including evidentiary hearings, and to submit to
      a judge of the court proposed findings of fact and recommendations
      for the disposition, by a judge of the court, of any motion excepted
      in subparagraph (A), of applications for posttrial relief made by
      individuals convicted of criminal offenses and of prisoner petitions
      challenging conditions of confinement.

28 U.S.C. §636(b)(1)(B). Federal Rule of Civil Procedure 72(b) reinforces the

magistrate judge’s authority to rule on matters designated to him, providing

that “[a] magistrate judge must promptly conduct the required proceedings

when assigned, without the parties’ consent, to hear a pretrial matter

dispositive of a claim or defense[.]” (emphasis added).

      Finally, the Magistrate Judge Act directs that “each district court shall

establish rules pursuant to which the magistrate judges shall discharge their

duties.” 28 U.S.C. §636(b)(4). The Eastern District of Wisconsin has established

such rules for magistrate judges; they are in the Local Rules for the Eastern

District of Wisconsin. With or without the consent of the parties, this district

has authorized magistrate judges to

      process[] and review[] habeas corpus petitions or applications filed
      pursuant to 28 U.S.C. § 2241, those filed by state prisoners
      pursuant to 28 U.S.C. § 2254, or by federal prisoners pursuant to
      28 U.S.C. § 2255, and, and civil suits filed by state prisoners under
      42 U.S.C. §1983, with authority to require responses, issue orders
      to show cause and any other orders necessary to develop a complete
      record, and to prepare a report and recommendation to the district
      judge as to appropriate disposition of the application, petition, or
      claim.




                                        9
Local Rules for the Eastern District of Wisconsin, General Local Rule 72(R).

And under General Local Rule 72(S), magistrate judges can

      supervis[e] and determin[e] all pretrial proceedings and motions
      made in civil cases including, without limitation, rulings upon all
      procedural and discovery motions, and conduct pretrial conferences;
      except that a magistrate judge (absent the consent of all affected
      parties) may not appoint a receiver, issue an injunctive order
      pursuant to Fed. R. Civ. P. 65, enter an order dismissing or
      permitting maintenance of a class action pursuant to Fed. R. Civ. P.
      23, enter any order granting judgment on the pleadings or summary
      judgment in whole or in part pursuant to Fed. R. Civ. P. 12(c) or 56,
      enter an order of involuntary dismissal pursuant to Fed. R. Civ. P.
      41(b) or (c) or enter any other final order or judgment that would be
      appealable if entered by a district judge, but may make reports and
      recommendations to that district judge concerning them.

Local Rules for the Eastern District of Wisconsin, General Local Rule 72(S)

(emphasis added).

      General Local Rule 72(R) gave Judge Jones the authority to issue his

report and recommendation to this court to dismiss the petition as untimely.

General Local Rule 72(S) gave Judge Jones the authority to deny the

petitioner’s motion to withdraw consent. Neither part of Judge Jones’s August

7, 2017 decision required the petitioner’s consent; Judge Jones followed the

statutory commands of 28 U.S.C. §636(b) as effectuated by General Local Rules

72(R) and 72(S). To the extent that the petitioner’s objections allege Judge

Jones violated Coleman or otherwise acted outside the scope of his authority,

the court overrules those objections.

      C.    Remaining Objections

      The petitioner argues that Judge Jones should not have denied the

motion to withdraw consent and that he should have issued a certificate of

                                        10
appealability. The petitioner also made a blanket objection to “ALL” of Judge

Jones’s recommendations.

             1.    Standard of Review

      Judge Jones’s August 7, 2017 decision contained both an order on a

non-dispositive motion and a report and recommendation on a dispositive

issue. The court applies different standards to the different parts of the order.

      The Federal Rules of Civil Procedure apply in habeas cases. Rule 12,

Rules Governing Section 2254 Cases in the United States District Court.

Federal Rule of Civil Procedure 72(a), provides that:

      [w]hen a pretrial matter not dispositive of a party’s claim or defense
      is referred to a magistrate judge to hear and decide, the magistrate
      judge must promptly conduct the required proceedings and, when
      appropriate, issue a written order stating the decision. . . . The
      district judge in the case must consider timely objections and modify
      or set aside any part of the order that is clearly erroneous or is
      contrary to law.

Fed. R. Civ. P. 72(a). The petitioner’s motion to withdraw his consent to

magistrate judge authority did not relate to the merits of the petition and would

not resolve the petition. It qualified as a “pretrial matter not dispositive of a

party’s claim,” and this court reviews that decision under a clear error

standard. Id. The clear error standard means that “the district court can

overturn the magistrate judge’s ruling only if the district court is left with the

definite and firm conviction that a mistake has been made.” Wees v. Samsung

Heavy Indus. Co. Ltd., 126 F.3d 925, 943 (7th Cir. 1997).

      By contrast, Judge Jones’s recommendation to dismiss the case and

deny a certificate of appealability concerned a dispositive issue. In reviewing

                                         11
recommendations on dispositive issues, the court looks to Federal Rule of Civil

Procedure 72(b)(1), which required Judge Jones to “conduct the required

proceedings” and “enter a recommended disposition.” Fed. R. Civ. P. 72(b)(1).

For recommendations on dispositive matters, a dissatisfied party has fourteen

days from the date the magistrate judge issues the recommendation to file

“specific written objections.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C.

§636(b)(1) (“A judge of the court shall make a de novo determination of those

portions of the report or specific proposed findings or recommendations to

which an objection is made”). The petitioner must specify “each issue for which

review us sought,” but need not specify “the factual or legal basis of the

objection.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 741 (7th Cir. 1999). The

district court must conduct a de novo review “only of those portions of the

magistrate judge’s disposition to which specific written objection is made.” Id.

at 739. “If no objection or only partial objection is made, the district court

judge reviews those unobjected portions for clear error.” Id. (citations omitted).

             2.    Analysis

      In denying the petitioner’s motion to withdraw consent, Judge Jones

proceeded under 28 U.S.C. §636(c)(4), which says that a court may “for good

cause shown on its own motion, or under extraordinary circumstances shown

by any party, vacate a reference of a civil matter to a magistrate judge under

this subsection.” Judge Jones found that the petitioner had not shown any

“extraordinary circumstances” warranting the revocation of the petitioner’s

original consent to proceed in front of a magistrate judge. Dkt. No. 21 at 2. The

                                         12
petitioner argues that his case is unique because only he, and not the

respondent, had consented to the authority of a magistrate judge to decide the

case. The respondent had not yet had the opportunity to appear and had not

yet filed a consent form. The plaintiff argues that for Judge Jones to have

decided this motion would make a mockery of the Seventh Circuit’s remand

order.

         The petitioner does not cite any cases in support of his contention that

motions to withdraw consent are treated differently if only one party has

consented. Nor has the court found any in its independent research. The court

agrees with Judge Jones and finds no clear error in his reasoning that if the

court were to allow an adverse decision to constitute an “extraordinary

circumstance” under the Magistrate Judges Act, it would defeat the purpose of

the consent procedure. Every decision a judge makes is adverse to one of the

parties, which means that, under the petitioner’s argument, every losing party

who had consented before the adverse decision could withdraw consent after

the adverse decision. If that were true, the consent process would impose a

huge burden on the court, rather than doing what it is supposed to do—lessen

the load on district court judges and give parties the ability to have their cases

decided by magistrate judges with less crowded dockets. Judge Jones did not

commit clear error in denying the petitioner’s motion to withdraw consent.

         The court also agrees with Judge Jones’s recommendation to dismiss the

case. The Antiterrorism and Effective Death Penalty Act (“AEDPA”) of 1996




                                          13
gives an incarcerated person one year to bring a habeas petition. 28 U.S.C.

§2244(d)(1). The clock for the one-year period runs from the latest of:

            (A) the date on which the judgment became final by the
      conclusion of direct review or the expiration of the time for seeking
      such review;

            (B) the date on which the impediment to filing an application
      created by State action in violation of the Constitution or laws of the
      United States is removed, if the applicant was prevented from filing
      by such State action;

              (C) the date on which the constitutional right asserted was
      initially recognized by the Supreme Court, if the right has been
      newly recognized by the Supreme Court and made retroactively
      applicable to cases on collateral review; or

            (D) the date on which the factual predicate of the claim or
      claims presented could have been discovered through the exercise
      of due diligence.

28 U.S.C. §2244(d)(1)(A)-(D). The AEDPA also provides a “tolling” period during

which a petitioner’s one-year time clock stops. Under §2244(d)(2), “the time

during which a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or claim is pending

shall not be counted toward any period of limitation under the subsection.”

Equitable tolling also may apply if the prisoner can show (1) that he diligently

has been pursuing his rights and (2) that some extraordinary obstacle stood in

his way. Holland v. Florida, 560 U.S. 631, 649 (2010).

      As Judge Jones found, the petitioner did not argue or attempt to show

that the court should use any of the §2244(d)(1)(B)-(D) events to calculate the

one-year limitations period. Accordingly, the court calculates the limitations




                                        14
period beginning from the date on which the petitioner’s conviction became

final.

         The Racine County Circuit Court entered judgment of conviction on April

1, 1998. Dkt. No. 1 at 2. The Wisconsin Court of Appeals denied the

petitioner’s appeal on April 19, 2000. Id. at 3. The petitioner requested review

in the Wisconsin Supreme Court on May 29, 2000 and indicates that that court

denied his petition for review, but lists “unknown” as for the date of the denial.

Id. (The public docket indicates that the Wisconsin Supreme Court summarily

denied the petition for review on May 15, 2000. State of Wisconsin v. Devon’tre

L. Cottingham, 1999AP000537, available at: https://wscca.wicourts.gov/ (last

visited Jan. 31, 2020)). The petitioner filed a post-conviction motion under Wis.

Stat. §974.06 on June 18, 2001, alleging ineffective assistance of trial counsel.

Id. The Racine County Circuit Court denied that motion on February 13, 2002

and the petitioner’s attachment to his habeas petition shows that the

Wisconsin Court of Appeals affirmed the circuit court on September 10, 2003.

Dkt. No. 1 at 18. The public docket indicates that the petitioner asked the

Supreme Court to extend the time for him to file a petition for review; the court

denied that motion on October 21, 2003, stating that the thirty-day period

could not be enlarged. State v. DeVon’tre L. Cottingham, 2002AP001099,

available at https://wscca.wicourts.gov/

         The next thing that happened was that on March 14, 2013, the petitioner

filed another post-conviction motion. If he had properly filed this motion during

the year between October 2003 and October 2004, it would have “tolled,” or

                                        15
paused, the one-year clock. 28 U.S.C. §2244(d)(2). But once the one-year

limitations period has expired, filing a post-conviction motion does not start the

clock all over again. Once the limitations period has expired, the plaintiff’s

petition is “time-barred.”

       The court concludes that the petitioner’s one-year limitations period

began to run in late 2003 and expired, at the latest, near the end of 2004.

There is no evidence that the petitioner pursued any relief in state court

between the fall of 2003 and the end of 2004. The petitioner did not file this

federal habeas petition until February of 2016. Equitable tolling does not

resolve the problem; the petitioner has not shown that he could not file his

federal petition within the year after his conviction became final. The fact that

he did not find out about his co-defendant’s sentence modification until after

the limitations period expired does not show that he could not have raised the

issues he seeks to raise here—ineffective assistance of trial counsel, a harsher

sentence than his co-defendant received, objections to the DOC’s parole

policies, and the sentencing judge’s consideration of his co-defendant’s guilty

plea—in 2003 or 2004.

       The court will dismiss the petition as time-barred under 28 U.S.C.

§2244(d).

III.   Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

                                        16
of the denial of a constitutional right. See 28 U.S.C. §2253(c)(2). The standard

for making a “substantial showing” is whether “reasonable jurists could debate

whether (or for that matter, agree that) the petitioner should have been

resolved in a different manner or that the issue presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 472,

484 (2000) (internal quotations omitted). The court agrees with Judge Jones’s

recommendation to deny a certificate of appealability. As explained above,

Judge Jones had the authority to issue his recommendation on the petition

and no reasonable jurist could debate that the petitioner’s petition was

untimely under 28 U.S.C. §2244(d).

IV.   Conclusion

      The court ORDERS that the Clerk of Court shall update the caption in

this case to reflect that the respondent is Cheryl Eplett, Warden at Oakhill

Correctional Institution.

      The court OVERRULES the petitioner’s objections, dkt. no. 22, and

ADOPTS Judge Jones’s recommendation to dismiss the petition, dkt. no. 21.

      The court ORDERS that the petitioner’s petition for writ of habeas corpus

is DISMISSED as time-barred under 28 U.S.C. §2244(d).

      The court DECLINES TO ISSUE a certificate of appealability.

      Dated in Milwaukee, Wisconsin this 3rd day of February, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge
                                       17
